EXHIBIT News Release HP Reports Fourth Quarter 2009 Results Editorial contacts: David Shane, HP +1 corpmediarelations@hp.com Christina Schneider, HP +1 corpmediarelations@hp.com Gina Giamanco, HP+1 650 857 7582corpmediarelations@hp.com HP Investor Relations +1 investor.relations@hp.com HP Media Hotline +1 pr@hp.com www.hp.com/go/newsroom Hewlett-Packard Company 3000 Hanover Street Palo Alto, CA 94304 www.hp.com ● Fourth quarter GAAP diluted EPS of $0.99,up 18% from $0.84 a year earlier ● Fourth quarter Non-GAAP diluted EPS of $1.14,up 11% from $1.03 a year earlier ● Fourth quarter net revenue of $30.8 billion, down 8% or down 5% in constant currency from the prior year; up 12% sequentially ● Fiscal 2009 net revenue of $114.6 billion, down 3% or up 1% in constant currency ● Services margins up nearly 5 points with significant growth in signings ● HP claims top spot in U.S. enterprise PC market with double-digit Y/Y share gains ● China fourth quarter revenue up more than 20% PALO ALTO, Calif., Nov. 23, 2009 – HP today announced financial results for its fourth fiscal quarter ended Oct. 31, 2009, with net revenue of $30.8 billion, down 8% from a year earlier and down 5% when adjusted for the effects of currency. In the fourth quarter, GAAP diluted net earnings per share (EPS) were $0.99, compared with $0.84 in the prior-year period. Non-GAAP EPS were $1.14, compared with $1.03 in the prior-year period. Non-GAAP financial information excludes after-tax costs related primarily to the amortization of purchased intangibles, restructuring charges and acquisition-related charges of approximately $0.15 per share and $0.19 per share in the fourth fiscal quarter of 2009 and 2008, respectively. “HP’s solid performance in Services drove record profit, and the accelerated pace in signings creates strong momentum going into 2010,” said Mark Hurd, chairman and chief executive officer, HP.“Our operational execution and improving cost structure generated strong quarterly and year-end results.We expect to outperform the market due to our significant scale, broad portfolio and market-leading position.” Q4 FY09 Q4 FY08 Y/Y FY09 FY08 Y/Y Net revenue ($B) $30.8 $ 33.6 -8% $ 114.6 $118.4 -3% GAAP operating margin 10.2% 8.2% 2.0 pts 8.8% 8.8% 0.0 pts GAAP netearnings ($B) $ 2.4 $ 2.1 14% $ 7.7 $8.3 -8% GAAP diluted EPS $ 0.99 $ 0.84 18% $ 3.14 $ 3.25 -3% Non-GAAP operating margin 11.8% 10.1% 1.7pts 11.0% 10.0% 1.0 pts Non-GAAP netearnings ($B) $ 2.8 $2.6 7% $ 9.4 $9.3 1% Non-GAAP diluted EPS $ 1.14 $ 1.03 11% $ 3.85 $ 3.62 6% Information about HP's use of non-GAAP financial information is provided under "Use of non-GAAP financial information" below. Full Year Fiscal 2009 Net revenue for the full fiscal year 2009 was $114.6 billion, down 3% compared with the prior-year period or up1% when adjusted for the effects of currency.
